DETAILED ACTION
This office action is in response to applicant’s filing dated December 3, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-4 and 6-8 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed May 5, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1; and addition of new claim(s) 8.


Priority
The present application is a national stage entry of PCT/US2018/000052 filed on February 16, 2018, which claims benefit of US Provisional Application No. 62/460,563 filed on February 17, 2017.  The effective filing date of the instant application is February 17, 2017. 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained 


Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banov et al (Dermatology and therapy, 2014; 4(2):259-269) in view of Abbott et al (US 2011/0189287 A1).
Regarding claims 1, 2 and 8, Banov teaches a topical anhydrous silicone base which is a proprietary combination of ingredients which included cyclopentasiloxane, polysilicone-11, PEG-16 macadamia glycerides, dimethicone, C30-45 alkyl cetearyl dimethicone crosspolymer, Pentaclethra macroloba seed oil, Oenocarpus bataua pulp oil, phosphatidylcholine, tocopheryl acetate, and butylated hydroxytoluene (page 261, right, 2nd paragraph); the topical anhydrous base containing pracaxi oil was applied alone or compounded with one or more additional medications including mupirocin (antibacterial) (page 261, right, last paragraph and Table 1); patients were advised to apply the compounded topical medication to new or existing scar or rd paragraph); among patients with no known underlying comorbidities, pracaxi oil used alone or in combination with other active ingredients in a compounded topical anhydrous silicone base was effective in aiding wound healing and preventing or improving scars; positive effects were seen after application in several different types of wounds including surgical, traumatic, and burn wounds (page 267, left, last paragraph); patients treated with a compounded topical anhydrous silicone base containing pracaxi oil had a greater mean percent improvement from baseline in scar length, scar color, pigment intensity, contour analysis, and texture or smoothness after 8 weeks of treatment when compared with patients treated with placebo (standard moisturizer) (page 267, right, last paragraph).  Thus, Banov teaches a method for healing a wound with reduced scar formation comprising administering a composition comprising a topical anhydrous silicone base comprising cyclopentasiloxane, polysilicone-11, PEG-16 macadamia glycerides, dimethicone, C30-45 alkyl cetearyl dimethicone crosspolymer, Pentaclethra macroloba seed oil, Oenocarpus bataua pulp oil, phosphatidylcholine, tocopheryl acetate, and butylated hydroxytoluene and mupirocin.
Banov does not teach a composition comprising a topical anhydrous silicone base comprising cyclopentasiloxane, polysilicone-11, PEG-16 macadamia glycerides, dimethicone, C30-45 alkyl cetearyl dimethicone crosspolymer, Pentaclethra macroloba seed oil, Oenocarpus bataua pulp oil, phosphatidylcholine, tocopheryl acetate, and butylated hydroxytoluene and the claimed pentamidine. 

Since Banov teaches a method for healing a wound with reduced scar formation comprising administering a composition comprising a topical anhydrous silicone base comprising cyclopentasiloxane, polysilicone-11, PEG-16 macadamia glycerides, dimethicone, C30-45 alkyl cetearyl dimethicone crosspolymer, Pentaclethra macroloba seed oil, Oenocarpus bataua pulp oil, phosphatidylcholine, tocopheryl acetate, and butylated hydroxytoluene and mupirocin, and since Abbott teach that mupirocin is an antimicrobial agent and that mupirocin, pentamidine, and pentamidine isethionate are alternatively useful as antimicrobial agents for use in a method for wound healing, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the invention to substitute one functional equivalence (any antimicrobial agent) for another (pentamidine) with an expectation of success, since the prior art establishes that both function in similar manner.  A composition comprising a topical anhydrous silicone base comprising cyclopentasiloxane, polysilicone-11, PEG-16 macadamia glycerides, dimethicone, C30-45 alkyl cetearyl dimethicone crosspolymer, Pentaclethra macroloba seed oil, Oenocarpus bataua pulp oil, phosphatidylcholine, tocopheryl acetate, and butylated hydroxytoluene wherein the antimicrobial agent mupirocin is 

Regarding wherein the limitation wherein the pentamidine is the sole active ingredient to reduce scar formation, the prior art is silent regarding “reducing scar formation.”  However: “reducing scar formation” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (pentamidine) is being administered to the same subjects (subjects suffering from a wound). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “reducing scar formation,” by practicing the method made obvious by the prior art: “the administration of pentamidine to a patient suffering from a wound,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“reducing scar formation”) of the method made obvious by the prior art (“the administration of pentamidine to a patient suffering from a wound”).
MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious".  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

With regard to claims 1 and 6, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).  
Taken together, all this would result in the practice of the method of claims 1, 2, 6, and 8 with a reasonable expectation of success. 

Regarding claims 3 and 4, Banov teaches 21 patients with various surgical, traumatic, or burn wounds and scars were enrolled; patients applied a compounded topical anhydrous silicone base containing pracaxi oil with or without additional active ingredients, including mupirocin (page 259, right, 1st paragraph).  Traumatic wound reads on accidental wound.  Moreover, Abbot teaches the term “wound” refers broadly to injuries to the skin and subcutaneous tissue initiated in different ways (e.g. wounds induced by trauma) and the methods and compositions described herein are useful for treatment of all types of wounds, including wounds to internal and external tissues [0071].  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the composition comprising a compounded topical anhydrous silicone base containing pracaxi oil with pentamidine to a surgical incision or an accidental wound since the cited art teaches that the compounded topical anhydrous silicone base containing pracaxi oil and the 

Regarding claim 7, Banov teaches the mean duration of application of the compound topical anhydrous base containing pracaxi oil was 11 days [standard deviation (SD) 6.11 days], ranging from 48 h to 3 weeks based on the size and severity of the wound or scar (page 262, right, 3rd paragraph).  Moreover, Banov teaches patients treated with a compounded topical anhydrous silicone base containing pracaxi oil had a greater mean percent improvement from baseline in scar length, scar color, pigment intensity, contour analysis, and texture or smoothness after 8 weeks of treatment when compared with patients treated with placebo (standard moisturizer) (page 267, right, 1st paragraph).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize treatment regimen of the amount of compounded topical anhydrous silicone base containing pracaxi oil taught by Banov as a starting point for optimizing the treatment regimen of compounded topical anhydrous silicone base containing pracaxi oil with pentamidine utilized in a method for wound healing since Banov and Abbot suggest compounded topical anhydrous silicone base containing pracaxi oil and pentamidine are useful in a method of wound healing and because treatment regimen is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Response to Arguments
	Applicant argues:
	The combination of references does not teach or suggest a method for healing a wound of a mammal with reduced scar formation that comprises topically applying a skin care composition comprising (a) pentamidine as the sole active ingredient to reduce scar formation or (b) pentamidine isethionate as the sole active ingredient to reduce scar formation. In fact, the Banov et al. reference specifically discloses using pracaxi oil topically to improve healing.  In fact, the Banov et al. reference specifically discloses using pracaxi oil topically to improve healing.  The fact that the topical formulation for patient case #7 included 2% 
mupirocin, which "was added to the compounded base to prevent bacterial contamination of the wounds" (page 266), in no way suggests that a person having ordinary skill in the art should make or use a composition that lacks pracaxi oil and somehow includes pentamidine or pentamidine isethionate as the sole active ingredient to reduce scar formation. Using 2% mupirocin to prevent bacterial contamination of the wounds simply does not suggest that a person having ordinary skill in the art should use a composition that excludes pracaxi oil and includes pentamidine or pentamidine isethionate as the sole active ingredient to reduce scar 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The Examiner notes that the claims are directed to a method for healing a wound of a mammal with reduced scar formation, wherein said method comprises topically applying a skin care composition comprising (a) pentamidine as the sole active ingredient to reduce scar formation or (b) pentamidine isethionate as the sole active ingredient to reduce scar formation, within a topical silicone-based compounding base agent, to said wound of said mammal, wherein said wound heals with less observable scaring than that which is observable from a comparable wound healed in the presence of a comparable skin care composition comprising said topical silicone- based compounding base agent in the absence of said pentamidine and pentaclethra macroloba seed oil, oenocarpus bataua pulp oil, phosphatidylcholine, tocopheryl acetate, and butylated hydroxytoluene (BHT) (instant claim 8).  Banov teaches Pracaxi oil is derived from the seeds of the Pentaclethra macroloba tree indigenous to the Amazon.  Thus, Banov teaches Pracaxi oil is pentaclethra macroloba seed oil.  The topical silicone base taught by Banov comprises cyclopentasiloxane, polysilicone-11, PEG-16 macadamia glycerides, dimethicone, C30-45 alkyl cetearyl dimethicone crosspolymer, Pentaclethra macroloba seed oil, Oenocarpus
bataua pulp oil, phosphatidylcholine, tocopheryl acetate, and butylated hydroxytoluene.  The Examiner notes that the silicone base taught by Banov appears to be the same as the instantly claimed silicone-based compounding base agent.  Thus, the Examiner has construed the silicone base composition including the pracaxi oil/ pentaclethra macroloba seed oil to read on the instantly claimed silicone base compounding agent in view of instant claim 8.  It is not clear how Applicant can argue that one would not utilize the silicone-based compounding agent taught by Banov which appears to have the same components including pracaxi oil/ pentaclethra macroloba seed oil as claimed in instant claim 8.  It is noted that Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection.  Applicant’s arguments regarding the silicone based composition comprising pracaxi oil disclosed in the prior art raises issues under 35 U.S.C. 112(d) as claim 8 would fail to further limit the limitations of the claim upon which it depends.  It would further raise issues under 35 U.S.C. 112(b), if components of the silicone based compounding agents can act as active agents, 


	Applicant argues:
	  Abbott et al. reference simply discloses a long list of well over 100 different antimicrobial agents ranging from ampicillin, amoxicillin, and azithromycin to kanamycin, tetracycline, and fluconazole. The fact that both pentamidine and pentamidine isethionate are included in this long list of antimicrobial agents in no way teaches or suggests that any of listed antimicrobial agents can be used as the sole active ingredient to reduce scar formation, let alone that either pentamidine or pentamidine isethionate can be used as the sole active ingredient to reduce scar formation as claim 1 recites.  
	
	
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, since Banov teaches a method for healing a wound with reduced scar formation comprising administering a composition comprising a topical anhydrous silicone base comprising cyclopentasiloxane, polysilicone-11, PEG-16 macadamia glycerides, dimethicone, C30-45 alkyl cetearyl dimethicone crosspolymer, Pentaclethra macroloba seed oil, Oenocarpus bataua pulp oil, phosphatidylcholine, tocopheryl acetate, and butylated hydroxytoluene and mupirocin, and since Abbott teach that mupirocin is an antimicrobial agent and that mupirocin, pentamidine, and pentamidine isethionate are alternatively useful as prima facie obvious for a person of ordinary skill in the art before the effective filing date of the invention to substitute one functional equivalence (any antimicrobial agent) for another (pentamidine) with an expectation of success, since the prior art establishes that both function in similar manner.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/541,610 (reference application) in view Banov et al (Dermatology and therapy, 2014; 4(2):259-269) and Abbott et al (US 2011/0189287 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a method for healing a wound of a mammal with reduced scar formation, wherein said method comprises topically applying a skin care composition comprising a) pentamidine as the sole active ingredient or (b) pentamidine isethionate as the sole active ingredient, within a topical silicone-based compound base agent, 
However, Banov teaches a method for healing a wound with reduced scar formation comprising administering a composition comprising a topical anhydrous silicone base comprising cyclopentasiloxane, polysilicone-11, PEG-16 macadamia glycerides, dimethicone, C30-45 alkyl cetearyl dimethicone crosspolymer, Pentaclethra macroloba seed oil, Oenocarpus bataua pulp oil, phosphatidylcholine, tocopheryl acetate, and butylated hydroxytoluene and 
Moreover, Abbott teaches methods for wound healing (title and abstract); current clinical approaches used to promote healing in dysregulated wounds include protection of the wound and meticulous control of surface microbial burden (antimicrobial compounds) [0009]; in some embodiments, antimicrobials include mupirocin, pentamidine, and pentamidine isethionate [0187].  Thus, Abbott establishes that mupirocin is an antimicrobial agent and that mupirocin, pentamidine, and pentamidine isethionate are alternatively useful as antimicrobial agents for use in a method for wound healing. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the silicone base composition taught by Banov as the base compounding composition for pentamidine since Banov teaches the base composition can be combined with active agents such as mupirocin and the base composition is useful for wound healing and improves scar length, scar color, pigment intensity, contour analysis, and texture or smoothness, and since Abbott teach that mupirocin is an antimicrobial agent and that mupirocin, pentamidine, and pentamidine isethionate are alternatively useful as antimicrobial agents for use in a method for wound healing.  Thus, resulting in a method of the instant claims with a reasonable expectation of success.

Response to Arguments
Applicant argues:
Claims 1-4 and 6-8 of the instant application are patentably distinct from the claims of U.S. Patent Application No. 16/541,610, which recite methods "for healing a tendon of a mammal with reduced arthrofibrosis, wherein said method comprises applying a composition ... to a tendon of a mammal, wherein said tendon heals with less arthrofibrosis than a comparable tendon healed in the presence of a comparable composition comprising said biocompatible sterile gel in the absence of said pentamidine and said pentamidine isethionate." This is especially true giving the deficiencies of the Banov et al. and Abbott et al. references discussed above.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the silicone base composition taught by Banov as the base compounding composition for pentamidine since Banov teaches the base composition can be combined with active agents such as mupirocin and the base composition is useful for wound healing and improves scar length, scar color, pigment intensity, contour analysis, and texture or smoothness, and since Abbott teach that mupirocin is an antimicrobial agent and that mupirocin, pentamidine, and pentamidine isethionate are TM-Plus was produced for the initial animal studies in an USP-grade facility. This gel was stored at room temperature and was stable until the end of the study period (4 weeks) (see instant specification page 9, lines 21-28).  Applicant has not provided any evidence that the silicone based composition taught by Banov does not read on a biocompatible gel.
Otherwise, Applicant has not independently argued the merits of this rejection.  Arguments regarding Banov and Abbott have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.

Conclusion
Claims 1-4 and 6-8 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




	/RR/             Examiner, Art Unit 1628    

/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628